DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.  

Response to Arguments
Applicant's arguments filed May 04, 2022 have been fully considered.  In particular, applicant asserts (Remarks, page 11), “that Dala-Krishna fails to teach or suggest, particularly at ¶91, any characteristics associated with structure candidates, let alone teaching or suggesting any comparing of such characteristics associated with the structure candidate with those of a particular type of structures. Similarly, Applicant submits that Dala-Krishna fails to teach or suggest, particularly at 110, applying of three-dimensional (3D) structure detection at full-resolution, and doing so to each selected local volume. Rather, the only 'resolution' related features disclosed by Dala-Krishna at 110 is that images from the same viewing perspective may be processed to yield composite images with improved image clarity, resolution, and/or reduce noise. In other words, all that Dala-Krishna seemingly discloses is generating images with improved resolution, and does not teach or suggest that such generating entails or requires, e.g., applying of three-dimensional (3D) structure detection at full- resolution”.  This is found persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WINTA GEBRESLASSIE/Examiner, Art Unit 2668 

/VU LE/Supervisory Patent Examiner, Art Unit 2668